‘s significant index no dollar_figure oo department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun g terra t az in re company salaried 401_k_plan hourly 401_k_plan merged 401_k_plan retirement_plan date date dear this letter constitutes notice that with respect to the retirement_plan the amendments described below are reasonable and provide for de_minimis increases in plan liabilities of the plan within the meaning of sec_412 of the intemal revenue code code and sec_304 of the employment retirement income security act of erisa sec_412 of the code provides that a plan is not a qualified_plan if there is an amendment that increases the liabilities of a plan if a waiver under subsection d is in effect with respect to the plan sec_412 provides an exception to sec_412 if the secretary of labor determines that the amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan sec_412 also provides an exception to sec_41 f if the amendment is required as a condition of qualification if the secretary of labor determines that the amendment is sec_304 of erisa provides that a plan is not a qualified_plan if there is an amendment that increases the liabilities of a plan if a waiver under sec_303 is in effect with respect to the plan sec_304 provides an exception to sec_304 reasonable and provides for only de_minimis increases in the liabilities of the plan sec_304 also provides an exception to sec_304 if the amendment is required as a condition of qualification under part of subchapter_d of chapter of the internal_revenue_code reorganization plan no which became effective date transferred the authority indicated in sec_412 from the secretary of labor to the secretary of treasury on date conditional waivers of the minimum_funding_standard for the retirement were plan for the plan years ending december profit granted to the company the ruling letter noted that any amendment to a sharing plan or any other retirement plans covering employees covered by the retirement_plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa and december subsequently the retirement_plan was amended effective date a date later than date to freeze all future benefit accruals for salaried and non-union hourly participants including accruals based on salary increases in addition to the retirement_plan the company maintains the salaried 401_k_plan and the hourly 401_k_plan hereinafter collectively the existing k plans’ the salaried 401_k_plan currently provides a matching_contribution equal to of the first of compensation contributed as elective_deferrals the hourly 401_k_plan currently provides a matching_contribution equal to of the first of compensation contributed as elective_deferrals the company does not currently offer nonqualified_deferred_compensation or equity based compensation to its employees the salaried 401_k_plan failed the adp acp test for the company states that it intends to refund excess_contribution to hces in order to subsequently satisfy the test the company expects that the salaried 401_k_plan will also fail the adp acp tests in and elective contributions ‘qnecs in order to satisfy the nondiscrimination tests for and the company states that it intends to make qualified non- the company proposes to merge the salaried 401_k_plan and the hourly 401_k_plan into one plan to be called the merged 401_k_plan the company then proposes to amend the merged 401_k_plan to add the following provisions to be effective date e e asafe harbor nonelective employer_contribution provision in accordance with sec_401 of the code accordingly all eligible employees will receive a nonelective_contribution of of compensation regardless of whether the employee makes elective_deferrals a provision extending the existing salaried 401_k_plan matching_contribution in particular all eligible to all eligible employees of the merged 401_k_plan employees who make elective_deferrals will receive matching_contributions equal to the of the first of compensation contributed as elective_deferrals as noted above the hourly 401_k_plan currently provides for matching_contributions equal to of the first of compensation contributed as elective_deferrals the company states that the proposed amendments to the existing k plans are necessary in order to reduce employee turnover' and attract new employees in particular it states that all departing employees have listed inadequate retirement benefits as one of the main reasons for leaving and that it has been told by several candidates for employment that poor retirement benefits was one of the major reasons for rejecting the company's offer and seeking employment elsewhere the financial information furnished by the company for the remaining years of the retirement plan’s waiver amortization period ie and show that the proposed amendments to the existing k plans will increase required contributions to those plans by approximately dollar_figure however the retirement_plan freeze resulted in current_liability normal_cost per year accordingly reductions to the retirement_plan of approximately dollar_figure the net cost effect of the retirement_plan freeze and the proposed amendments to the existing k plans over the remaining years of the retirement plan's waiver amortization period is approximately dollar_figure for each of and in each of the liability of the retirement plan’ is expected to be over dollar_figure and accordingly the net cost effect of the retirement_plan freeze and the proposed amendments to the existing k plans over the remaining years of the retirement plan’s waiver amortization period as a percentage of the liability of the retirement_plan is expected to be approximately an amount that is de_minimis the company states that turnover in its headquarters has recently exceeded lost several key employees and that it ha sec_2 determined in accordance with sec_412 of the code as in effect prior to date using an interest rate of sec_412 of the code requires a determination that a plan amendment is reasonable and provides for only de_minimis increases in plan liabilities in order for section f not to apply to the plan amendment sec_304 of erisa in the instant case the proposed amendments to the contains parallel provisions existing k plans are reasonable because both former employees and prospective new employees who declined offers of employment have informed the company that its current retirement benefits are not competitive in addition the proposed amendments to the existing k plans provide for only de_minimis increases in plan liabilities accordingly the requirements of sec_412 of the code and b a of erisa are satisfied this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent the employer has not requested a ruling as to whether any of the proposed amendments to the existing k plans meet the exception provided under sec_412 of the code and sec_304 of erisa accordingly we have not addressed whether the proposed amendments to the existing k plans would otherwise be required as a condition of qualification a copy of this letter is being furnished to your authorized representative pursuant to a copy of this letter is also being sent to the a power of attomey form on-file - if you have any questions on this ruling letter please contact lawrence isaacs id at sincerely james e holland jr manager employee_plans technical
